984 So.2d 631 (2008)
Jorge GOUGH, individually and as personal representative of the Estate of Jamie Gough, deceased, and Maria Gough, Appellants,
v.
ALLSTATE FLORIDIAN INSURANCE COMPANY, Appellee.
No. 3D07-1498.
District Court of Appeal of Florida, Third District.
June 18, 2008.
*632 Roy D. Wasson and Annabel C. Majewski; Gregg R. Schwartz, Miami, for appellants.
Rumberger, Kirk & Caldwell and David B. Shelton, Orlando, for appellee.
Before GERSTEN, C.J., and RAMIREZ, J., and SCHWARTZ, Senior Judge.
PER CURIAM.
Affirmed on the authority of Hrynkiw v. Allstate Floridian Insurance Co., 844 So.2d 739 (Fla. 5th DCA 2003).